COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Burnell Breaux v. Houston Housing Authority

Appellate case number:   01-16-00665-CV

Trial court case number: 1079935

Trial court:             County Civil Court at Law No. 4 of Harris County

       The court reporter advised that there was a reporter’s record, but that appellant had not
made arrangements to pay for the record. On February 28, 2017, this Court determined that
appellant was not required to pay costs on appeal.
       Accordingly, the court reporter is ordered to file the reporter’s record without cost to
appellant within 30 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually    Acting for the Court


Date: March 21, 2017